Citation Nr: 0100218	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  95-21 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability.  

2.  Entitlement to a compensable evaluation for service-
connected tinea versicolor and tinea pedis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his father



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
June 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from January 1988 and March 1995 rating decisions from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In November 1992, the Board remanded the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for a back disability to obtain 
additional medical records and a VA examination.  This matter 
is now before the Board for appellate review.  

The Board observes that the veteran perfected an appeal of 
the RO's March 1995 denial of service connection for a skin 
disorder due to herbicide exposure.  In an October 1995 
statement, the veteran withdrew that claim.  Although this 
issue was inadvertently certified for appeal, this matter is 
not before the Board.  

The veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in October 2000, in which he indicated 
that he had a claim pending for service connection for post-
traumatic stress disorder.  The RO had issued a rating 
decision in July 1997 in which it found no new and material 
evidence to reopen the claim.  In response to the veteran's 
notice of disagreement, the RO issued a statement of the case 
in September 1998.  Work product in the claims folder 
indicates that the RO closed the appeal when it did not 
receive a substantive appeal in a timely manner.  The RO 
construed the veteran's October 2000 communication as a claim 
to reopen, which it denied in an October 2000 rating 
decision.  The claims folder does not reveal any 
correspondence that would place that rating decision in 
appellate status. 

The veteran's October 1986 statement raised a claim of 
entitlement to service connection for a neck and shoulder 
disability.  This matter has not been adjudicated.  
Therefore, the issue is referred to the RO for the 
appropriate action.  


REMAND

First, with respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a back disorder, the Board observes that the 
claim was originally denied in a July 1971 rating decision.  
Thereafter, upon several of the veteran's attempts to reopen, 
the RO found no new and material evidence to do so.  In a 
November 1985 statement, the veteran again contended that he 
was entitled to service connection for a back disability.  
The RO again found no new and material evidence to reopen the 
claim in a January 1988 rating action.  That decision is 
apparently the basis for the inclusion of that issue in the 
Board's November 1992 remand.   

In a November 1985 statement, the veteran related that he 
received treatment at VA outpatient facilities in San 
Francisco, California and Oakland, California.  In addition, 
in a December 1985 statement, he indicated that he received 
treatment at the VA facility in St. Louis, Missouri.  
Although it is not clear whether this treatment included the 
back, the record does not show that the RO requested or 
obtained these VA medical records or determined that they 
were not available.  More recently, the veteran has obtained 
treatment at the VA outpatient clinics in Lufkin, Texas and 
Beaumont, Texas, as well as at the VA medical center in 
Houston, Texas.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To 
that end, a remand is required. 

Second, in the March 1995 rating decision, the RO continued a 
noncompensable evaluation for service-connected tinea 
versicolor and tinea pedis.  The veteran submitted a notice 
of disagreement in October 1995.  The record does not show 
that a statement of the case was issued. 

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29 (2000).  When there 
has been an initial RO adjudication of a claim and a notice 
of disagreement has been filed as to its denial, thereby 
initiating the appellate process, the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Therefore, 
this case must be remanded to allow the RO to issue the 
veteran and his representative a statement of the case and to 
afford the opportunity to perfect the appeal.    

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

It is emphasized that these changes in the law do not require 
VA to reopen a claim that has been disallowed unless there is 
new and material evidence to do so pursuant to 38 U.S.C.A. § 
5108.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A).  Therefore, in this instance, the new 
notice and development provisions will primarily affect the 
RO's actions with respect to the veteran's claim for an 
increased rating for his service-connected skin disability.  
On this point, the Board notes that the last VA dermatology 
examination took place several years ago.  To constitute a 
useful and pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (citing 
Proscelle v. Derwinski, 2 Vet. App 629 (1992)) (when the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination). 

To ensure that the VA has fully complied with due process 
requirements, the case is REMANDED to the RO for the 
following action:  

1.  The RO should ask the veteran to 
specify the VA medical facilities where 
he has received treatment for a back 
disability since 1985, as well as the 
approximate dates of treatment at each 
facility.  The veteran should be referred 
to his previous statements in which he 
reported receiving treatment at VA 
facilities in St. Louis, Missouri, San 
Francisco, California, and Oakland, 
California.  The RO should then attempt 
to secure any identified VA medical 
records that have not previously been 
secured.  Failures to respond or negative 
replies should be noted in writing and 
associated with the claims folder.  

2.  The RO must review the claims file 
and generally ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.    

3.  After completing the actions 
instructed above, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for a back disability.  
All pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  A 
reasonable period of time for a response 
should be afforded.  

4.  The RO should issue the veteran and 
his representative a statement of the 
case on the issue of entitlement to a 
compensable disability rating for tinea 
versicolor and tinea pedis.  The RO may 
wish to accomplish any necessary 
development prior to issuing the 
statement of the case.  Thereafter, the 
RO should allow the applicable time 
period for the veteran to perfect his 
appeal.  

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. L. Nelsen
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


